Citation Nr: 1449788	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-16 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to the service connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge (VLJ) in September 2010.  A copy of the transcript is of record.  

In a May 2011 decision, the Board granted entitlement to service connection for diabetes mellitus types II but remanded the issue of entitlement to service connection for hypertension for further development.  

In October 2012, the Board denied entitlement to service connection for hypertension.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 order, the Court remanded the case to the Board for action consistent with the April 2013 Joint Motion to Vacate and Remand (JMR).  The case was remanded again in August 2013 for further development.   

In February 2014, the Board denied the claim for entitlement to service connection for hypertension.  The Veteran appealed the decision to the Court.  In a September 2014 order, the Court granted the Joint Motion to Vacate and Remand the Board's decision for readjudication consistent with the directives contained therein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran appeals the denial of service connection for hypertension to include as secondary to the service connected diabetes mellitus type II.  In September 2013, the VA examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness to include his presumed exposure to Agent Orange in the Republic of Vietnam.  The examiner reasoned that the Veteran did not have hypertension in service and that his hypertension did not start while he was in service.  He further stated that there is no objective evidence that the Veteran's hypertension started shortly after his military service.  According to the examiner, the Veteran has all of the noted risk factors to include race, obesity and excessive alcohol intake.  It is at least as likely as not, he stated, that the above listed multiple risk factors are the rationale for his hypertension. 

The Board notes that the September 2013 VA opinion, however, was found inadequate for rating purposes by the parties.  To that end, it was found that the opinion does not specifically state why Agent Orange in this case did not cause or contribute to the Veteran's hypertension even in light of the other risk factors.  As such, pursuant to the September 2014 JMR and Court order, this case is remanded for an addendum opinion to address whether herbicide exposure caused or aggravated the Veteran's hypertension despite his other risk factors.  Specifically, it was noted that the opinion "does not discuss any other epidemiological evidence, or medical knowledge, in regard to the question of A[gent] O[range]'s relation to hypertension (and how such evidence and medical knowledge informed her decision), rather than simply noting other risk factors that may simply be co-morbidities."

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the September 2013 VA examiner (or a similarly situated examiner).  The Veteran's entire electronic claims folder should be furnished to the examiner.  The VA examiner must specifically address whether herbicide exposure caused or aggravated the Veteran's hypertension despite his other risk factors.  If the VA examiner is unavailable the Veteran's entire electronic claims folder should be furnished to another appropriate VA examiner for an opinion.  Following a review of the Veteran's entire electronic claims folder, the examiner should offer an opinion as to whether the Veteran's hypertension at least as likely as not (50 percent probability or greater) had its origin during, or is in some way the result of, the Veteran's period of active military service, to include his presumed exposure to Agent Orange in the Republic of Vietnam.  The VA examiner must specifically address whether herbicide exposure caused or aggravated the Veteran's hypertension despite his other identified risk factors.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file has been reviewed.  Further discussion of epidemiological evidence of other medical knowledge or documentation should be included.  If it is concluded that additional examination is needed to offer an opinion, such examination should be scheduled.

2.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records.  If the report is deficient in any manner, the AOJ must implement corrective procedures. 

3.  The AOJ should then readjudicate the Veteran's claim for service connection for hypertension.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



